Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144673                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  ____________________________________                                                                    Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  In re DAWN MARIE KABANUK.                                                                                          Justices

  ____________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Appellee,
  v                                                                SC: 144673
                                                                   COA: 301536
                                                                   Oakland CC: 2009-763778-PH
  DAWN MARIE KABANUK,
          Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the January 19, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           h0716                                                              Clerk